DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 05/26/22.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The objection to Claim 16 as set forth in the Final Rejection filed 01/26/22 is overcome by the Applicant’s amendments.

4.	The rejection of Claim 14 under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends as set forth in the Final Rejection filed 01/26/22 is overcome by the cancellation of the claim.

5.	The rejection of Claims 1-4, 6-11, 13, 15, 16, and 20 under 35 U.S.C. 102(a)(1) as being anticipated by Xia et al. (US 2012/0223634 A1) as set forth in the Final Rejection filed 01/26/22 is withdrawn in view of the Applicant’s arguments.

6.	The rejection of Claim 18 under 35 U.S.C. 103 as being unpatentable over Xia et al. (US 20122/0223634 A1) in view of Kato et al. (WO 2012/128298 A1) as set forth in the Final Rejection filed 01/26/22 is withdrawn in view of the Applicant’s arguments.

7.	The rejection of Claims 17 and 19 under 35 U.S.C. 103 as being unpatentable over Xia et al. (US 2012/0223634 A1) in view of Lin et al. (US 2010/0187984 A1) as set forth in the Final Rejection filed 01/26/22 is herein amended in view of the Applicant’s arguments.

Examiner’s Note
8.	The Office has relied upon national phase publication US 2014/0008633 A1 as the English equivalent of WIPO publication WO 2012/128298 A1 (herein referred to as “Kato et al.”).

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 1-4, 6-11, 13, 15-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. (US 2012/0223634 A1) in view of Lin et al. (US 2010/0187984 A1).
	Regarding Claims 1-4, 6-10, 13, 15-17, 19, and 20, Xia et al. discloses an organic electroluminescent (EL) device comprising a pair of electrodes interposed therein an organic layer ([0069]); the organic layer comprises a light-emitting layer containing an emissive dopant (emitter) and host materials ([0073]).  Xia et al. discloses that the triplet energy of the host material is larger than the triplet energy of the dopant material ([0199]).  The organic EL device is a consumer product ([0078]).  Xia et al. discloses that the host material comprises chemical groups such as carbazole and aza-dibenzothiophene ([0074]).  Xia et al. discloses the following compound as one aspect of host material:

    PNG
    media_image1.png
    183
    344
    media_image1.png
    Greyscale

([0075]) (second host) (which corresponds to Applicant’s Compound 3 with HOMO = -5.73 eV and LUMO = -2.12 eV; see [0105] and Table 1 of the present national phase publication).  Xia et al. discloses additional host materials can be used (“In addition to and/or in combination with the materials disclosed herein”) ([0225]).  Xia et al. discloses dopant materials (a phosphorescent metal complex having square planar coordinating geometry) for blue emission ([0142], [0146]-[0147]); an embodiment is disclosed:

    PNG
    media_image2.png
    275
    377
    media_image2.png
    Greyscale

(page 10) such that RB-F = no substitution, L = O, and RA = combination of aryl (phenyl) and cycloalkyl (cyclohexyl) of the formula as recited by the Applicant in Claim 10.  However, Xia et al. does not explicitly disclose a first host material that reads on the energy limitations as recited by the Applicant.
	Lin et al. discloses the following compound:

    PNG
    media_image3.png
    298
    362
    media_image3.png
    Greyscale

(page 12) (first host) (which corresponds to Applicant’s Compound 2 with HOMO = -5.7 eV and LUMO = -2.47 eV; see [0105] and Table 1 of the present national phase publication) for use as host material in the light-emitting layer of an organic EL device; the use results in improved stability, improved efficiency, long lifetime, and low operational voltage (Abstract).  The host materials are compatible with blue, green, and red light-emitting devices ([0048]).  It would have been obvious to incorporate the above compound as disclosed by Lin et al. as (additional) host material to the light-emitting layer of the organic EL device as disclosed by Xia et al.  The motivation is provided by the disclosure of Lin et al., which teaches that the use of its inventive compounds results in improved stability, improved efficiency, long lifetime, and low operational voltage.
	It is also the position of the Office that the energy limitations as recited by the Applicant would be inherently met from the host and dopant materials as disclosed by Xia et al. in view of Lin et al. (above).  Evidence is provided by the fact that the host materials as disclosed above are identical to the Applicant’s preferred compounds “that are suitable for use” as host materials; furthermore, Compound 14’ as disclosed by Xia et al. is identical to one of Applicant’s preferred compounds as dopant (emitter) material (see [0155] and page 74 of the present national phase publication).

	Regarding Claim 11, Xia et al. discloses another (highly similar) embodiment for the dopant material:

    PNG
    media_image4.png
    268
    373
    media_image4.png
    Greyscale

(page 10) such that RA = aryl (terphenyl) of the structure as recited in Claim 10.  

12.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. (US 2012/0223634 A1) in view of Lin et al. (US 2010/0187984 A1) as applied above and in further view of Kato et al. (WO 2012/128298 A1).
	Xia et al. in view of Lin et al. discloses the organic electroluminescent (EL) device (OLED) of Claim 16 as shown above.  Xia et al. discloses that the host material comprises chemical groups such as carbazole and aza-dibenzothiophene ([0074]).  Xia et al. discloses additional host materials can be used (“In addition to and/or in combination with the materials disclosed herein”) ([0225]).  Xia et al. in view of Lin et al. discloses a first host which is again shown below:

    PNG
    media_image3.png
    298
    362
    media_image3.png
    Greyscale

(which corresponds to Applicant’s Compound 2 with HOMO = -5.7 eV and LUMO = -2.47 eV; see [0105] and Table 1 of the present national phase publication).  However, Xia et al. in view of Lin et al. does not explicitly disclose a second host material that reads on the energy limitations as recited by the Applicant.
	Kato et al. discloses the following compound (a carbazole derivative):

    PNG
    media_image5.png
    375
    388
    media_image5.png
    Greyscale

(page 6) (second host) (which corresponds to Applicant’s Compound 4 with HOMO = -5.38 eV and LUMO = -1.84 eV; see [0105] and Table 1 of the present national phase publication) for use as host material in the light-emitting layer of an organic EL device ([0074], [0094]).  Kato et al. discloses that its inventive compounds, when used, results in an organic EL device with long lifetime and lowered driving voltage.  It would have been obvious to incorporate the above compound as disclosed by Kato et al. as additional host material to the light-emitting layer of the organic EL device as disclosed by Xia et al.  The motivation is provided by the disclosure of Kato et al., which teaches that the use of its inventive compounds results in long lifetime and lowered driving voltage. 

Response to Arguments
13.	Applicant’s arguments on pages 20-25 with respect to the deficiencies of the previously cited prior art have been considered but are moot because the new ground of rejection as set forth above.

14.	The Applicant argues on pages 23-24 that the compounds of Lin et al. are directed for use as host materials for green emitters.  Applicant's arguments have been fully considered but they are not persuasive.  Notice that Lin et al. nowhere exclusively limits its inventive compounds only for green emitters; Lin et al. discloses that its host materials are compatible with blue-emitting devices (Abstract; [0048]).

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY YANG/Primary Examiner, Art Unit 1786